Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         17-JAN-2020
                                                         02:19 PM


                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     PINMEI WANG, Petitioner,

                                 vs.

 THE HONORABLE DEAN E. OCHIAI, Judge of the Circuit Court of the
        First Circuit, State of Hawai#i, Respondent Judge,

                                 and

ZHONG FANG aka JOHNSON FANG; MEI HU aka MICHELLE HU; JIAJIA WANG;
 ZHE FANG; LAMEI FANG; HAWAII CITY PLAZA LP; HAWAII OCEAN PLAZA
    LP; CALIFORNIA REGIONAL CENTER LLC; CALIFORNIA INVESTMENT
                REGIONAL CENTER LLC, Respondents.


                        ORIGINAL PROCEEDING
                    (CIVIL NO. 1CCV-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Pinmei Wang’s petition

for writ of mandamus, filed on January 6, 2020, the documents

attached thereto and submitted in support thereof, and the

record, it appears that petitioner fails to demonstrate that she

is entitled to the requested extraordinary relief from this court

and that she lacks alternative means to seek relief.      See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; where a court

has discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act); Wong v. Fong, 60 Haw. 601, 604, 593 P.2d 386, 389 (1979)

(ordinarily, a writ of mandamus is invoked in exceptional

circumstances amounting to judicial usurpation of power);

Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62

(1978) (a writ of mandamus is meant to restrain a judge of an

inferior court from acting beyond or in excess of his or her

jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, January 17, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2